


109 HRES 1007 IH: Providing for consideration of the bill

U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1007
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2006
			Mrs. Lowey submitted
			 the following resolution; which was referred to the
			  Committee on
			 Rules
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 5147) to amend part B of title XVIII of the Social Security Act to repeal
		  the income-related increase in part B premiums that was enacted as part of the
		  Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
		  Law 108–173).
	
	
		That immediately upon the adoption of
			 this resolution the House shall without intervention of any point of order
			 consider in the House the bill (H.R. 5147) to amend part B of title XVIII of
			 the Social Security Act to repeal the income-related increase in part B
			 premiums that was enacted as part of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173). The bill shall
			 be considered as read. The previous question shall be considered as ordered on
			 the bill to final passage without intervening motion except: (1) one hour of
			 debate on the bill equally divided and controlled by the chairman and ranking
			 minority member of the Committee on Energy and Commerce; and (2) one motion to
			 recommit.
		
